Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 296TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 17th day of November, 2104,
the cause on appeal to revise or reverse the judgment between

ALONZO GRAYSON, JR., Appellant                      On Appeal from the 296th Judicial District
                                                    Court, Collin County, Texas
No. 05-13-00832-CR         V.                       Trial Court Cause No. 296-81500-2012.
                                                    Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                        Bridges and Evans participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 11th day of May, 2015.




                                                                     LISA MATZ, Clerk